SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.1) Filed by the Registrant ☑ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☑ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to § 240.14a-12 Cardica, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box) ☑ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 6. Amount Previously Paid: 7. Form, Schedule or Registration Statement No.: 8. Filing Party: 9. Date Filed: PRELIMINARY COPY – SUBJECT TO COMPLETION CARDICA, INC. 900 Saginaw Drive Redwood City, California 94063 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held On January 29 , 20 1 6 Dear Stockholder: You are cordially invited to attend the upcoming Annual Meeting of Stockholders of Cardica, Inc. a Delaware corporation. The meeting will be held on Friday, January 29, 2016, at 9:30 a.m. local time at 900 Saginaw Drive, Redwood City, California 94063, for the following purposes: 1. To elect our seven nominees for director to serve until the next annual meeting and until their successors are duly elected and qualified. 2. To approve, on an advisory basis, the compensation of Cardica’s named executive officers, as disclosed in this proxy statement. 3. To ratify the selection by the Audit Committee of the Board of Directors of BDO USA, LLP as the independent registered public accounting firm of Cardica for its fiscal year ending June 30, 2016. 4. To approve the Cardica, Inc. 2016 Equity Incentive Plan. 5. To approve a series of alternate amendments to Cardica’s Restated Certificate of Incorporation to effect, at the discretion of the Board of Directors, a reverse stock split of Cardica’s common stock at a reverse stock split ratio ranging from one-for-ten to one-for-twenty, inclusive, with the effectiveness of one of such amendments and the abandonment of the other amendments, or the abandonment of all amendments, to be determined by the Board of Directors prior to Cardica’s 2016 Annual Meeting of Stockholders. 6. To conduct any other business properly brought before the meeting. These items of business are more fully described in the Proxy Statement accompanying this Notice. The record date for the Annual Meeting is December 2, 2015 . Only stockholders of record at the close of business on that date may vote at the meeting or any adjournment thereof. Important Notice Regarding the Availability of Proxy Materials for the Stockholders ’ Meeting to Be Held on January 29, 2016, at 9:30 a.m. local time at 900 Saginaw Drive, Redwood City, California 94063. The proxy statement and annual report to stockholders are available at www.envisionreports.com/CRDC . By Order of the Board of Directors /s/ Robert Y. Newell Robert Y. Newell Secretary Redwood City, California December [] , 2015 You are cordially invited to attend the meeting in person. Whether or not you expect to attend the meeting, please complete, date, sign and return the enclosed proxy, or vote over the telephone or the internet as instructed in these materials, as promptly as possible in order to ensure your representation at the meeting. A return envelope (which is postage prepaid if mailed in the United States) has been provided for your convenience. Even if you have voted by proxy, you may still vote in person if you attend the meeting. Please note, however, that if your shares are held of record by a broker, bank or other nominee and you wish to vote at the meeting, you must obtain a proxy issued in your name from that record holder. PRELIMINARY COPY – SUBJECT TO COMPLETION CARDICA, INC. 900 Saginaw Drive Redwood City, California 94063 PROXY STATEMENT FOR THE CARDICA, INC. ANNUAL MEETING OF STOCKHOLDERS January 29 , 201 6 QUESTIONS AND ANSWERS ABOUT THESE PROXY MATERIALS AND VOTING Why am I receiving these materials? We have sent you these proxy materials because the Board of Directors of Cardica, Inc., or the “Board,” is soliciting your proxy to vote at the upcoming Annual Meeting of Stockholders, which we refer to in this proxy statement as the “Annual Meeting,” including at any adjournments or postponements of the meeting. You are invited to attend the Annual Meeting to vote on the proposals described in this proxy statement. However, you do not need to attend the Annual Meeting to vote your shares. Instead, you may simply complete, sign and return the enclosed proxy card, or follow the instructions below to submit your proxy over the telephone or through the internet. We intend to mail these proxy materials on or about December [], 2015, to all stockholders of record entitled to vote at the Annual Meeting. How do I attend the Annual Meeting? The Annual Meeting will be held on Wednesday, January 29, 2016, at 9:30 a.m. local time at 900 Saginaw Drive, Redwood City, California 94063. Directions to the Annual Meeting may be found at www.cardica.com by clicking on “Contact Us.” Information on how to vote in person at the Annual Meeting is discussed below. Who can vote at the Annual Meeting? Only holders of record of our common stock at the close of business on December 2, 2015, will be entitled to vote at the Annual Meeting. On this record date, there were 89,018,550 shares of common stock outstanding and entitled to vote. We also have outstanding shares of our Series A Convertible Preferred Stock; however, the Series A Convertible Preferred Stock is not entitled to vote on the matters to be voted on at the Annual Meeting. When we refer to “shares” and “stockholders” in this proxy statement, we mean shares of our common stock and holders of our common stock, respectively, unless the context otherwise requires. Stockholder of Record: Shares Registered in Your Name If on December 2, 2015, your shares were registered directly in your name with Cardica’s transfer agent, Computershare Investor Services, then you are a stockholder of record. As a stockholder of record, you may vote in person at the meeting or vote by proxy. Whether or not you plan to attend the meeting, we urge you to fill out and return the enclosed proxy card or vote by proxy over the telephone or on the internet as instructed below to ensure your vote is counted. Beneficial Owner: Shares Registered in the Name of a Broker or Bank If on December 2, 2015, your shares were held, not in your name, but rather in an account at a brokerage firm, bank, dealer or other similar organization, then you are the beneficial owner of shares held in “street name” and these proxy materials are being forwarded to you by that organization. The organization holding your account is considered to be the stockholder of record for purposes of voting at the Annual Meeting. As a beneficial owner, you have the right to direct your broker or other agent regarding how to vote the shares in your account. You are also invited to attend the Annual Meeting. However, since you are not the stockholder of record, you may not vote your shares in person at the meeting unless you request and obtain a valid proxy from your broker or other agent. 1 What am I voting on? There are five matters scheduled for a vote: ● Election of seven directors; ● Advisory approval of the compensation of Cardica’s named executive officers, as disclosed in this proxy statement; ● Ratification of selection by the Audit Committee of the Board of BDO USA, LLP, as independent registered public accounting firm of Cardica for its fiscal year ending June 30, 2016; ● Approval of the Cardica, Inc. 2016 Equity Incentive Plan; and ● Approval of a series of alternate amendments to Cardica’s Restated Certificate of Incorporation to effect, at the discretion of the Board, a reverse stock split of Cardica’s common stock at a reverse stock split ratio ranging from one-for-ten to one-for-twenty, inclusive, with the effectiveness of one of such amendments and the abandonment of the other amendments, or the abandonment of all amendments, to be determined by the Board prior to Cardica’s 2016 Annual Meeting of Stockholders (which proposal we refer to in this proxy statement as the “Reverse Stock Split Proposal”). What if another matter is properly brought before the Annual Meeting? The Board knows of no other matters that will be presented for consideration at the Annual Meeting. If any other matters are properly brought before the meeting, it is the intention of the persons named in the accompanying proxy to vote on those matters in accordance with their best judgment. How do I vote? You may either vote “For” all the nominees to the Board or you may “Withhold” your vote for any nominee you specify. For each of the other matters to be voted on, you may vote “For” or “Against” or abstain from voting. The procedures for voting are fairly simple: Stockholder of Record: Shares Registered in Your Name If you are a stockholder of record, you may vote in person at the Annual Meeting, vote by proxy using the enclosed proxy card, vote by proxy over the telephone or vote by proxy through the internet. Whether or not you plan to attend the meeting, we urge you to vote by submitting your proxy card to ensure your vote is counted. You may still attend the meeting and vote in person even if you have already voted by proxy. ● To vote in person, come to the Annual Meeting and we will give you a ballot when you arrive. ● To vote using the proxy card, simply complete, sign and date the enclosed proxy card and return it promptly in the envelope provided. If you return your signed proxy card to us before the Annual Meeting, we will vote your shares as you direct. ● To vote over the telephone, dial toll-free 1-800-652-8683 using a touch-tone phone and follow the recorded instructions. You will be asked to provide the company number and control number from the enclosed proxy card. Your vote must be received by 11:00 p.m. Central T ime on January 28 , 2016, to be counted. ● To vote through the internet, go to www.envisionreports.com/CRDC to complete an electronic proxy card. You will be asked to provide the company number and control number from the enclosed proxy card. Your vote must be received by 11:00 p.m. Central T ime on January 28 , 2016, to be counted. 2 Beneficial Owner: Shares Registered in the Name of Broker or Bank If you are a beneficial owner of shares registered in the name of your broker, bank, or other agent, you should have received a proxy card and voting instructions with these proxy materials from that organization rather than from Cardica. Simply complete and mail the proxy card to ensure that your vote is counted. Alternatively, if permitted by your broker or bank, you may vote by telephone or over the internet as instructed by your broker or bank. To vote in person at the Annual Meeting, you must obtain a valid proxy from your broker, bank or other agent. Follow the instructions from your broker or bank included with these proxy materials, or contact your broker or bank to request a proxy form. Internet and telephonic proxy voting allows you to vote your shares online or by telephone, with procedures designed to ensure the authenticity and correctness of your proxy vote instructions. However, please be aware that you must bear any costs associated with your internet or telephonic access, such as usage charges from internet access providers and telephone companies. How many votes do I have? On each matter to be voted upon, you have one vote for each share of common stock you own as of December 2, 2015. What happens if I do not vote? Stockholder of Record: Shares Registered in Your Name If you are a stockholder of record and do not vote by completing your proxy card or vote by telephone, through the internet or in person at the Annual Meeting, your shares will not be voted. Beneficial Owner: Shares Registered in the Name of Broker or Bank If you are a beneficial owner and do not instruct your broker, bank or other agent how to vote your shares, the question of whether your broker or nominee will still be able to vote your shares depends on whether the New York Stock Exchange (“NYSE”) deems the particular proposal to be a “routine” matter. Brokers and nominees can use their discretion to vote “uninstructed” shares with respect to matters that are considered to be “routine,” but not with respect to “non-routine” matters. Under the rules and interpretations of the NYSE, “non-routine” matters are matters that may substantially affect the rights or privileges of stockholders, such as mergers, stockholder proposals, elections of directors (even if not contested), executive compensation (including any advisory stockholder votes on executive compensation and on the frequency of stockholder votes on executive compensation), and certain corporate governance proposals, even if management-supported. Accordingly, we believe your broker or nominee may not vote your shares on Proposals 1, 2 or 4 without your instructions, but may vote your shares on Proposals 3 and 5. What if I return a proxy card but do not make specific choices? Stockholders of Record: Shares Registered in Your Name If you are a stockholder of record and you do not specify your vote on each proposal individually when voting on the Internet or over the telephone, or if you sign and return a proxy card without giving specific voting instructions, then your shares will be voted “FOR ALL” seven of Cardica’s nominees named herein to the Board (Proposal 1); “FOR” the advisory approval of the compensation of Cardica’s named executive officers, as disclosed in this proxy statement (Proposal 2); “FOR” the ratification of selection by the Audit Committee of the Board of BDO USA, LLP, as independent registered public accounting firm of Cardica for its fiscal year ending June 30, 2016 (Proposal 3); “FOR” the a pproval of Cardica’s 2016 Equity Incentive Plan, or the “2016 Plan” (Proposal 4); and “FOR” the Reverse Stock Split Proposal. If any other matter is properly presented at the Annual Meeting, your proxyholder (one of the individuals named on your proxy card) will vote your shares using his best judgment. 3 Beneficial Owner: Shares Registered in the Name of a Broker or Bank If you are a beneficial owner of shares registered in the name of your broker, bank or other nominee, and you do not provide the broker or other nominee that holds your shares with voting instructions, the broker or other nominee will determine if it has the discretionary authority to vote on the particular matter. See “ What are ‘ broker non-votes ’ ? ” below. We encourage you to provide voting instructions to the organization that holds your shares to ensure that your vote is counted on all five proposals. Who is paying for this proxy solicitation? We will pay for the entire cost of soliciting proxies. In addition to these mailed proxy materials, our directors and employees may also solicit proxies in person, by telephone or by other means of communication. Directors and employees will not be paid any additional compensation for soliciting proxies. We may also reimburse brokerage firms, banks and other agents for the cost of forwarding proxy materials to beneficial owners. What does it mean if I receive more than one proxy card? If you receive more than one proxy card, your shares may be registered in more than one name or in different accounts. Please follow the voting instructions on the proxy card in the proxy materials to ensure that all of your shares are voted. Can I change my vote after submitting my proxy? Stockholder of Record: Shares Registered in Your Name Yes. You can revoke your proxy at any time before the final vote at the meeting. If you are the record holder of your shares, you may revoke your proxy in any one of the following ways: ► You may submit another properly completed proxy card with a later date. ► You may grant a subsequent proxy by telephone or through the internet. ► You may send a timely written notice that you are revoking your proxy to Cardica’s Secretary at 900 Saginaw Drive, Redwood City, California 94063. ► You may attend the Annual Meeting and vote in person. Simply attending the meeting will not, by itself, revoke your proxy. Your most current proxy card or telephone or internet proxy is the one that is counted. Beneficial Owner: Shares Registered in the Name of Broker or Bank If your shares are held by your broker or bank as a nominee or agent, you should follow the instructions provided by your broker or bank. What are “ broker non-votes ” ? Broker non-votes occur when a beneficial owner of shares held in “street name” does not give instructions to the broker or nominee holding the shares as to how to vote on matters deemed “non-routine.” Generally, if shares are held in street name, the beneficial owner of the shares is entitled to give voting instructions to the broker or nominee holding the shares. If the beneficial owner does not provide voting instructions, the broker or nominee can still vote the shares with respect to matters that are considered to be “routine,” but not with respect to “non-routine” matters. Under the rules and interpretations of the New York Stock Exchange, or NYSE, “non-routine” matters are matters that may substantially affect the rights or privileges of stockholders, such as mergers, stockholder proposals, elections of directors and executive compensation, including the advisory stockholder votes on executive compensation. Accordingly, the broker or nominee may not vote your shares with respect to the election of directors (Proposal 1), the stockholder advisory vote on executive compensation (Proposal 2) or approval of the 2016 Plan (Proposal 4) if you have not provided instructions, but may vote your shares on the ratification of independent registered public accounting firm (Proposal 3) and, we believe, the Reverse Stock Split Proposal (Proposal 5). We strongly encourage you to submit your proxy and exercise your right to vote as a stockholder. 4 How are votes counted? Votes will be counted by the inspector of election appointed for the meeting, who will separately count: for the proposal to elect directors, votes “For,” “Withhold” and broker non-votes; and, with respect to other proposals, votes “For” and “Against,” abstentions and, if applicable, broker non-votes. Abstentions will be counted towards the vote total for each of Proposals 2, 3, 4 and 5, and will have the same effect as “Against” votes. Broker non-votes have no effect and will not be counted towards the vote total for any proposal other than Proposal 5; broker non-votes, if any, will have the same effect as “Against” votes for Proposal 5 . How many votes are needed to approve each proposal? The following table summarizes the minimum vote needed to approve each proposal and the effect of abstentions and broker non-votes. Proposal Number Proposal Description Vote Required for Approval Effect of Abstentions Effect of Broker Non-Votes 1 Election of Directors The seven nominees receiving the most “For” votes will be elected Withheld votes will have no effect None 2 Advisory approval of the compensation of Cardica’s named executive officers “For” votes from the holders of a majority of shares cast (including abstentions) Against None 3 Ratification of the selection of BDO USA, LLP as Cardica’s independent registered public accounting firm for its fiscal year ending June 30, 2016 “For” votes from the holders of a majority of shares cast (including abstentions) Against None 4 Approval of the 2016 Plan “For” votes from the holders of a majority of shares cast (including abstentions) Against None 5 Reverse Stock Split Proposal “For” votes from the holders of a majority of shares outstanding Against Against What is the quorum requirement? A quorum of stockholders is necessary to hold a valid meeting. A quorum will be present if stockholders holding at least a majority of the outstanding shares entitled to vote are present at the meeting in person or represented by proxy. On the record date, there were 89,018,550 shares outstanding and entitled to vote. Thus, the holders of 44,509,276 shares must be present in person or represented by proxy at the meeting to have a quorum. Your shares will be counted towards the quorum only if you submit a valid proxy (or one is submitted on your behalf by your broker, bank or other nominee) or if you vote in person at the meeting. Abstentions and broker non-votes will be counted towards the quorum requirement. If there is no quorum, the chairman of the meeting or the holders of a majority of shares present at the meeting in person or represented by proxy may adjourn the meeting to another date. How can I find out the results of the voting at the Annual Meeting? Preliminary voting results will be announced at the Annual Meeting. In addition, final voting results will be published in a current report on Form 8-K that we expect to file within four business days after the Annual Meeting. If final voting results are not available to us in time to file a Form8-K within four business days after the meeting, we intend to file a Form8-K to publish preliminary results and, within four business days after the final results are known to us, file an additional Form8-K to publish the final results. 5 When are stockholder proposals and director nominations due for the next annual meeting? To be considered for inclusion in proxy materials for the 2016 Annual Meeting, your proposal must be submitted in writing by August [], 2016, to Cardica’s Secretary at 900 Saginaw Drive, Redwood City, California 94063. If you wish to submit a proposal that is not to be included in next year’s proxy materials or nominate a director, you must do so by notifying our Corporate Secretary, in writing, no later than the close of business on November 30, 2016, nor earlier than the close of business on October 31, 2016. However, if our 2016 Annual Meeting is not held between December 30, 2016, and February 28, 2017, then the deadline for notifying our Corporate Secretary, in writing, will be not earlier than the close of business on the ninetieth (90th) day prior to the date of the 2016 Annual Meeting and not later than the close of business on the later of the sixtieth (60th) day prior the date of the 2016 Annual Meeting or, in the event public announcement of the date of the 2016 Annual Meeting was first made by us fewer than seventy (70)days prior to the date of the 2016 Annual Meeting, the close of business on the tenth (10th) day following the date on which we first made a public announcement of the date of the 2016 Annual Meeting. The chairman of the 2016 Annual Meeting may determine, if the facts warrant, that a matter has not been properly brought before the meeting and, therefore, may not be considered at the meeting. Please review our Bylaws, which contain a description of the information required to be submitted as well as additional requirements about advance notice of stockholder proposals and director nominations. We currently contemplate that our 2016 Annual Meeting will be held on November 16, 2016. What proxy materials are available on the internet? The letter to stockholders, proxy statement and annual report to stockholders are available at www.envisionreports.com/CRDC. 6 PROPOSAL 1 ELECTION OF DIRECTORS Cardica’s Board currently consists of seven directors. There are seven nominees for director this year. Each nominee to be elected and qualified will hold office until the next annual meeting of stockholders and until his or her successor is elected, or, if sooner, until the director’s death, resignation or removal. Six of the nominees listed below are currently directors of Cardica, and one of the nominees listed below is not currently a director of Cardica. Each of the nominees was nominated by the Board; the Board does not currently have a nominating committee. If elected at the Annual Meeting , each of these seven nominees would serve until the 2016 Annual Meeting and until his or her successor is elected and has qualified, or until the director’s death, resignation or removal. Each of these seven nominees is submitted for election to the Board on the proxy card. It is our policy to encourage nominees for directors to attend the Annual Meeting. All of the eight directors then holding office attended the 2014 Annual Meeting of Stockholders in person. Directors are elected by a plurality of the votes of the holders of shares present in person or represented by proxy and entitled to vote on the election of directors. The persons named as proxies on the proxy card intend to vote the proxies “FOR ALL” seven of Cardica’s nominees named below unless you indicate on the proxy card a vote to “WITHHOLD” your vote with respect to any of these nominees. Cumulative voting is not permitted. In the event that any nominee named below should become unavailable for election as a result of an unexpected occurrence, the proxies will be voted for the election of a substitute nominee or nominees proposed by the Board. If any such substitute nominee(s) are designated, we will file an amended proxy statement and proxy card that, as applicable, identifies the substitute nominee(s), discloses that such nominee(s) have consented to being named in the revised proxy statement and to serve if elected, and includes biographical and other information about such nominee(s) as required by the rules of the Securities and Exchange Commission. Each nominee named below has agreed to serve if elected, and the Board has no reason to believe that any such nominee will be unable to serve. The brief biographies below include information, as of the date of this proxy statement, regarding the specific and particular experience, qualifications, attributes or skills of each nominee that led the Board to believe that that nominee should serve on the Board. However, each of the members of the may have a variety of reasons why he or she believes a particular person would be an appropriate nominee for the Board, and these views may differ from the views of other members. The Board is pleased to nominate for election as directors the seven persons named in this proposal and on the enclosed proxy card. Three of the seven of the Board’s nominees have not previously been elected to the Board. Mr. Nikolchev was recommended for appointment to the Board by a non-management director and a third party search firm that had been engaged to help us find a new chief executive officer. Mr. Bates was recommended for appointment to the Board by the chief executive officer and a non-management director. Mr. Afzal was recommended for appointment to the Board by a security holder. On September 4, 2015, Broadfin Healthcare Master Fund, Ltd. delivered a letter to Cardica indicating Broadfin’s intention to nominate eight nominees at the Annual Meeting, one of which was Mr. Afzal, and on October 5, 2015, Broadfin filed a preliminary proxy statement with the Securities and Exchange Commission with respect to their nominations. After discussions with the management of Cardica, Broadfin withdrew its nominations after having reached an oral agreement with Cardica, subsequently publicly announced, that the slate of directors to be proposed by Cardica would be as set forth in this proxy statement. The following is a brief biography of each of our nominees for director and a discussion of the specific experience, qualifications, attributes or skills of each nominee that led the Board to nominate that person as a nominee for director, as of the date of this proxy statement. 7 NAME AGE 1 PRINCIPAL OCCUPATION/ POSITION HELD WITH CARDICA Thomas A. Afzal 57 President and Chief Executive Officer of Spinal Kinetics, Inc. / Nominee for Director Michael A. Bates 57 Independent Financial Executive, Angel Investor and Company Advisor / Director Gregory D. Casciaro 59 Retired Chief Executive Officer / Director R. Michael Kleine 61 President, Chief Executive Officer and Director of Miramar Labs, Inc. / Director Samuel E. Navarro 59 Managing Partner of Gravitas Healthcare, LLC / Director Julian N. Nikolchev 61 President, Chief Executive Officerand Director William H. Younger, Jr. 65 Managing Director of the General Partner of Sutter Hill Ventures / Director 1 As of December 2, 2015 Thomas A. Afzal is not currently a director of Cardica, and has been nominated for election at the Annual Meeting. Mr. Afzal has served as the President and Chief Executive Officer of Spinal Kinetics, Inc., a global medical device company, since co-founding the company in 2003. Mr. Afzal also currently serves as the Chairman of Heart Repair Technologies, Inc., a company he co-founded in September 2008 that develops surgical and percutaneous mitral valve repair systems. He also served as the Chairman of PneumRx, Inc., a company dedicated to developing innovative technologies in treating emphysema, from July 2011 until it was sold to BTG plc (LON:BTG) in January 2015. From 1997 to 2003, Mr. Afzal served as the President and Chief Executive Officer of CardioVention, Inc., a medical device company he founded that was focused on minimal invasive products for cardiovascular surgery. Prior to that, Mr. Afzal servedas the General Manager of the Cardiac Valve Group and Vice President of Sales and Marketing of CardioThoracic Systems, Inc. (formerly NASDAQ:CTSI), a developer of products for beating-heart surgery. Mr. Afzal’s professional experience also includes positions with Krauth Medical GmbH, a privately-held leading European medical device distributor and manufacturer, SulzerMedica, a multi-national medical device company, CarboMedics, a leading developer and manufacturer of mechanical heart valves, and Baxter International Inc. Mr. Afzal also currently serves as a board member of Ivy Sports Medicine and Crosstrees Medical and also served on the board of the College of Business of San Diego State University. Mr. Afzal earned a Bachelor of Science Degree in Business Administration from San Diego State University. Mr. Afzal has extensive chief executive management experience with growth companies, including establishing a significant European business presence, and mergers and acquisitions in the medical device industry. Michael A. Bates was appointed as a director of Cardica in December 2015. Mr. Bates is an independent financial executive, angel investor and company advisor, and was CFO of two public and two private companies in his operating career. From July 2008 until September 2015, Mr. Bates was the consulting Chief Financial Officer of Moximed, Inc., a private medical device company established to treat osteoarthritis. From January 2005 to January 2007, Mr.Bates served as Chief Financial Officer of St. Francis Medical Technologies, Inc., a medical device company, which was acquired by Kyphon Inc. in January 2007. From April 2000 to October 2004, Mr.Bates served as Vice President of Finance and Administration and Chief Financial Officer of Silicon Genetics, a bioinformatics company. From January 1999 to February 2000, Mr.Bates served as Vice President of Finance and Chief Financial Officer of Collagen Aesthetics, Inc., a medical device company. From 1995 to 1998, Mr.Bates served in various financial positions at Penederm,Inc., a dermatology pharmaceutical company, most recently as its Chief Financial Officer. Mr. Bates previously served on the boards of three privately-held medical device companies: BÂRRX Medical, Inc., Satiety, Inc. and Emphasys Medical, Inc. Mr. Bates is a C.P.A. (inactive) and holds a B.S. in Business Administration from California State University at Hayward and an M.B.A. in Finance from Haas School of Business at the University of California, Berkeley. Mr. Bates has extensive experience in emerging public and private medical device companies as a chief financial officer and in mergers and acquisitions in the medical device industry. 8 Gregory D. Casciaro has been a director since December 2014. Since January 2015, Mr. Casciaro has served as executive chairman of the board of directors of Apama Medical, Inc., a medical device company focused on atrial fibrillation technologies. He has served as a director of QT Vascular Ltd., a medical device company, since 2001. From June 2010 to August 2014, Mr. Casciaro served as the President and Chief Executive Officer of AccessClosure, Inc., a medical device company that was acquired by Cardinal Health, Inc. From September 2004 to December 2009, he was the President, Chief Executive Officer and a director of XTENT, Inc., a medical device company that was acquired by Biosensors International Group, Ltd. Previously, Mr. Casciaro served as the President, Chief Executive Officer and a director of Orquest Inc., a private company manufacturing and selling bio-therapeutic products to the orthopedic market. Mr. Casciaro previously served as a director of AngioDynamics, Inc. and Kerberos Proximal Solutions. Prior to 2001, he was President, Chief Executive Officer and a director at General Surgical Innovations, Inc., a laparoscopic surgical equipment manufacturer that was acquired by United States Surgical, a division of Tyco Healthcare Group, and held executive and management positions at Vascular Intervention, a division of Guidant Corporation, North American Instrument Corporation, and Procter & Gamble Co. Mr. Casciaro graduated from Marquette University with a B.A. in Business Administration. Mr. Casciaro has extensive chief executive management experience with growth companies and in mergers and acquisitions in the medical device industry. R. Michael Kleine has been a director since December 2014. He has served as President, Chief Executive Officer and a director of Miramar Labs, Inc., a leading medical device manufacturer, since February 2014. Previously, Mr. Kleine served as the President and Chief Executive Officer of EndoGastric Solutions, Inc., a medical device manufacturer, from May 2011 to February 2014, where he served as its executive chairman of the board until September 2014. Mr. Kleine also serves as a director of ASLAN Pharmaceuticals Pte. Ltd., a pharmaceutical company, QT Vascular, a medical device company, and BioParadox Inc., a point-of-care biologic treatment company. Prior to EGS, Mr. Kleine served as the President, Chief Executive Officer and as a director of Biosensors International, a company focused on the interventional cardiology and critical care markets, from January 2008 to November 2010. Previously, Mr. Kleine served as the President and Chief Executive Officer of Microvention, Inc., a leading medical device company, until its acquisition by Terumo Corporation, at which point Mr. Kleine served as the President, Chief Executive Officer and chairman of the Microvention Division. Previously, Mr. Kleine served as a partner of Pharos LLC, a company focused on acquiring and developing core technologies, and as President and Chief Executive Officer of each of Thermo Cardiosystems Inc. and Sorin Biomedical Inc., both medical device manufacturers. Mr. Kleine also held numerous leadership roles with Baxter International Inc. Mr. Kleine holds a M.S. from Webster University and a B.A. in biological science from Missouri Valley College. Mr. Kleine has extensive chief executive management experience with growth companies and mergers and acquisitions in the medical device industry. Samuel E. Navarro has been a director since December 2014. Mr. Navarro currently serves as managing partner of Gravitas Healthcare, LLC, a strategic advisory firm he founded in October 2008 that specializes in advising emerging growth medical device companies. Previously, Mr. Navarro served as managing director of Cowen & Co. and head of its medical technology investment banking initiatives. Prior to Cowen, he was at The Galleon Group running the Galleon Healthcare Fund as a senior portfolio manager. Prior to his tenure at The Galleon Group, Mr. Navarro was global head of healthcare investment banking at ING Barings. Mr. Navarro has also held senior medical technology equity research positions at UBS Securities, Furman Selz Inc. and Needham & Company. Mr. Navarro serves as a director of Mela Sciences, Inc., a medical device company, and Derma Sciences, Inc., a tissue regeneration company. Previously, Mr. Navarro served as a director of Artasis, Inc., Fixes-4-Kids, Inc., Photomedex, Inc., Micro Therapeutics, Inc., all medical device companies, and also served as an advisory board member of OrthoPediatrics Corp., a worldwide leader in pediatric orthopedics. Mr. Navarro received an M.B.A. in finance from The Wharton School at the University of Pennsylvania, a M.S. in engineering from Stanford University and a B.S. in engineering from The University of Texas at Austin. Mr. Navarro has extensive experience in the medical device industry and emerging medical device companies as an equity research analyst, an investment banker, a portfolio manager and board member. 9 Julian N. Nikolchev joined Cardica as our President and Chief Executive Officer and Director on October 15, 2015. Mr. Nikolchev brings more than 30 years of medical device experience to Cardica. From 2014 to 2015 he worked as a consultant for several early stage start-up companies, SRI International and NanoDimension, Inc., a Venture Capital firm. He previously served as founder, Chief Executive Officer and Chief Technology Officer of Pivot Medical, a medical device company (now part of Stryker Sports Medicine) from 2007 to 2014, where he was responsible for directing the transition from development enterprise to a full commercial organization with the leading brand in the fastest growing orthopedic market segment. He joined Pivot Medical while serving as a venture partner at Frazier Healthcare Ventures, a venture capital firm where he was a venture partner from 2006 to 2008. Before Frazier, he served as founder, president and Chief Executive Officer of CardioMind (sold to Biosensors International) from 2003 to 2006, and previously as president and Chief Executive Officer of AVAcore Technologies from 2000 to 2003 and as founder and president of Pro*Duct Health, a medical device company (sold to Cytyc) from 1997 to 2000. Prior to Pro*Duct Health, he served as manager of the new venture group at Target Therapeutics from 1991 to 1992, where he subsequently founded Conceptus (sold to Bayer AG in 2014) and served as founder and Chief Technology Officer for many years. Prior to his tenure leading medical device companies, Mr. Nikolchev served in a variety of escalating management positions within engineering organizations. He holds a B.S. and M.S. degrees in Mechanical Engineering from Stanford University and a M.S. degree in Management of Technology from the Massachusetts Institute of Technology. He is the author of numerous papers on technology commercialization and new technology development and an inventor and co-inventor on more than 35 issued or pending patents. Mr. Nikolchev has extensive experience in the medical device industry as a chief executive officer with a record of successfully leading management teams, managing products through the technical development process to commercialization and building successful companies that have been subsequently acquired by larger medical device companies. William H. Younger, Jr. has been a director since August 2000. Mr. Younger is a managing director of the general partner of Sutter Hill Ventures, a venture capital firm, where he has been employed since 1981. Mr. Younger holds a B.S. degree in Electrical Engineering from the University of Michigan and an M.B.A. degree from Stanford University. Mr. Younger was a member of the board of directors of Vitria Technology, Inc., a software company, from 1997 to November 2005, and Omnicell, Inc., a company specializing in medication and supply management for hospitals, from 1992 to May 2012. Having served on the Board for more than 10 years, Mr. Younger provides both a historic understanding of Cardica’s strategies, as well as provides board continuity. His business judgment and ability to counsel our management, developed as a managing director of a successful venture capital firm, provide a breadth of general business knowledge and transactional experience to the Board. There are no family relationships among any of our executive officers, directors or nominees. The Board Of Directors Recommends A Vote In Favor Of Each Nominee Named Above. information regarding the board of directors and corporate governance Independence of The Board of Directors As required under The NASDAQ Stock Market (“NASDAQ”) listing standards, a majority of the members of a listed company’s board of directors must qualify as “independent,” as affirmatively determined by the board of directors. The Board consults with Cardica’s counsel to ensure that the Board’s determinations are consistent with relevant securities and other laws and regulations regarding the definition of “independent,” including those set forth in pertinent listing standards of NASDAQ , as in effect from time to time. Consistent with these considerations, after review of all relevant identified transactions or relationships between each nominee and director, or any of his or her family members, and Cardica, its senior management and its independent auditors, the Board has affirmatively determined that all of the members of our Board and nominees, other than Mr. Nikolchev, are independent within the meaning of the applicable NASDAQ listing standards, including Mr. William Moffitt, who is a current member of our Board but has not been nominated for election at the Annual Meeting. In making this determination, the Board found that none of these directors or nominees for director had a material or other disqualifying relationship with Cardica. Mr.Nikolchev does not qualify as an independent director because he is one of our executive officers. 10 BOARD LEADERSHIP STRUCTURE The Board has an independent chair, which was Mr.Gary Petersmeyer until his resignation in November 2015, and which role has been assumed by Mr. Moffitt who is our Vice Chairman of the Board. The independent chair has authority, among other things, to call and preside over Board meetings, including meetings of the independent directors, to set meeting agendas and to determine materials to be distributed to the Board. Accordingly, the Board Chair has substantial ability to shape the work of the Board. Cardica believes that separation of the positions of Board Chair and Chief Executive Officer reinforces the independence of the Board in its oversight of the business and affairs of Cardica. In addition, Cardica believes that having an independent Board Chair creates an environment that is more conducive to objective evaluation and oversight of management’s performance, increasing management accountability and improving the ability of the Board to monitor whether management’s actions are in the best interests of Cardica and its stockholders. As a result, Cardica believes that having an independent Board Chair can enhance the effectiveness of the Board as a whole. ROLE OF THE BOARD IN RISK OVERSIGHT One of the Board’s key functions is informed oversight of Cardica’s risk management process. The Board does not have a standing risk management committee, but rather administers this oversight function directly through the Board as a whole, as well as through various Board standing committees that address risks inherent in their respective areas of oversight. In particular, our Board is responsible for monitoring and assessing strategic risk exposure, including a determination of the nature and level of risk appropriate for Cardica. Our Audit Committee has the responsibility to consider and discuss our major financial risk exposures and the steps our management has taken to monitor and control these exposures, including guidelines and policies to govern the process by which risk assessment and management is undertaken. The Audit Committee also monitors compliance with legal and regulatory requirements, in addition to oversight of the performance of our internal audit function. Our Compensation Committee assesses and monitors whether any of our compensation policies and programs has the potential to encourage excessive risk-taking. Both the Board as a whole and the various standing committees receive periodic reports from management, as well as incidental reports as matters may arise. It is the responsibility of the committee chairs to report findings regarding material risk exposures to the Board as quickly as possible. The Board Chair has responsibility for coordinating between the Board and management with regard to the determination and implementation of responses to any problematic risk management issues. MEETINGS OF THE BOARD OF DIRECTORS The Board met 32 times during the last fiscal year. Each incumbent Board member attended 75% or more of the aggregate number of meetings of the Board and of the committees on which he served, held during the portion of the last fiscal year for which he was a director or committee member. As required under applicable NASDAQ listing standards, in fiscal 2015, Cardica’s independent directors met in regularly scheduled executive sessions at which only independent directors were present. Information Regarding Committees of the Board of Directors The Board has a standing Audit Committee and Compensation Committee. The following table provides membership and meeting information for fiscal 2015 for each of the Board standing committees: Name Audit Compensation Gregory D. Casciaro X R. Michael Kleine X William P. Moffitt, III X Samuel E. Navarro X Gary S. Petersmeyer1 X* John Simon, Ph.D. 2 X William H. Younger, Jr. X X* Total meetings in fiscal 2015 5 3 11 * Committee Chairperson 1 Mr. Petersmeyer resigned as a director on November 27, 2015. The Board has not yet appointed a replacement Chairperson for the Audit Committee. 2 Dr. Simon resigned as a director on December 9, 2015. Mr. Bates was appointed to replace Dr. Simon on the Audit Committee. Below is a description of each of these standing committees of the Board. Each of these committees has authority to engage legal counsel or other experts or consultants, as it deems appropriate to carry out its responsibilities. The Board has determined that each member of each committee meets the applicable NASDAQ rules and regulations regarding “independence” and that each member is free of any relationship that would impair his or her individual exercise of independent judgment with regard to Cardica. Audit Committee The Audit Committee of the Board oversees our corporate accounting and financial reporting process. For this purpose, the Audit Committee performs several functions. The Audit Committee:evaluates the performance of and assesses the qualifications of the independent registered public accounting firm; determines and approves the engagement of the independent registered public accounting firm; determines whether to retain or terminate the existing independent registered public accounting firm or to appoint and engage a new independent registered public accounting firm; reviews and approves the retention of the independent registered public accounting firm to perform any proposed permissible non-audit services; monitors the rotation of partners of the independent registered public accounting firm on our audit engagement team as required by law; oversees and assesses the independence of the auditors; reviews with management financial information and earnings guidance provided to analysts and issued in press releases; confers with management and the independent registered public accounting firm regarding the effectiveness of internal controls over financial reporting; establishes procedures, as required under applicable law, for the receipt, retention and treatment of complaints received by us regarding accounting, internal accounting controls or auditing matters and the confidential and anonymous submission by employees of concerns regarding questionable accounting or auditing matters; reviews with management and the independent registered public accounting firm our major financial risk exposures; reviews with the independent registered public accounting firm, and management if appropriate, any management or internal control letter issued by the independent registered public accounting firm, including any response thereto by management; periodically meets in separate sessions with the independent registered public accounting firm and management to discuss matters that any such party believes should be discussed privately with the Audit Committee; reviews with counsel, the independent registered public accounting firm and management any significant regulatory, other legal or any accounting initiatives or matters that may have a material impact on our financial statements, compliance programs or policies; reviews the results of management’s efforts to monitor compliance with the law and our Code of Business Conduct and Ethics; investigates any matter brought to the attention of the Audit Committee; prepares the report to be included in our annual proxy statement; reviews and assesses the adequacy of the Audit Committee’s Charter each year; and meets to review our annual audited financial statements and quarterly financial statements with management and the independent registered public accounting firm, including reviewing our disclosures under “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Our Board annually reviews the NASDAQ listing standards definition of independence for Audit Committee members and has determined that all of the members of our Audit Committee are independent (as independence is currently defined in Rule5605(c)(2)(A)(i) and (ii)of the NASDAQ listing standards). Our Audit Committee charter can be found on our corporate website at www.cardica.com. The Audit Committee is currently composed of Messrs. Bates, Navarro and Younger. The Board has determined that Mr. Navarro qualifies as an “audit committee financial expert,” as defined in the applicable U.S. Securities and Exchange Commission, or the “SEC,” rules. The Board made a qualitative assessment of Mr.Navarro’s level of knowledge and experience based on a number of factors, including his formal education and experience as an investment banker. 12 Report of the Audit Committee of the Board of Directors1 The Audit Committee has reviewed and discussed the audited financial statements for the fiscal year ended June 30, 2015, with management of Cardica. The Audit Committee has discussed with the independent registered public accounting firm the matters required to be discussed by Auditing Standard No . 16, Communications with Audit Committees , as adopted by the Public Company Accounting Oversight Board (“PCAOB”) . The Audit Committee has also received the written disclosures and the letter from the independent registered public accounting firm required by applicable requirements of the PCAOB regarding the independent accountants’ communications with the audit committee concerning independence, and has discussed with the independent registered public accounting firm the accounting firm’s independence. Based on the foregoing, the Audit Committee has recommended to the Board of Directors that the audited financial statements be included in Cardica’s Annual Report on Form 10-K for the fiscal year ended June 30, 2015. Samuel E. Navarro William H. Younger, Jr.
